AMENDMENT TO THE DISTRIBUTION AGREEMENT THIS AMENDMENT, dated as of the 1st day of August, 2007 (this “Amendment”), to the Distribution Agreement dated July 21, 2003, as amended (the “Agreement”), is entered by and between COUNTRY MUTUAL FUNDS TRUST, a Delaware business trust (the “Trust”), COUNTRY TRUST BANK, a federal thrift (“CTB”) and COUNTRY CAPITAL MANAGEMENT COMPANY, an Illinois corporation (the “Distributor”). WHEREAS, the Trust, CTB and the Distributor have entered the Agreement, pursuant to which, among other things, the Distributor serves as principal underwriter in connection with the offering and sale of shares of each series of the Trust identified in the Agreement; and WHEREAS, the parties wish to update the series of the Trust covered by the Agreement. NOW, THEREFORE, in consideration of the promises and mutual covenants herein contained, the Trust, CTB and the Distributor agree as follows: 1.Exhibit A to the Agreement shall be deleted in its entirety and replaced by
